Citation Nr: 1737151	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

This matter was most recently remanded by the Board in November 2016 for further development.


FINDING OF FACT

The Veteran's hypertension was not etiologically related to service, caused by exposure to a herbicide agent, did not manifest within one year of separation from active service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination in March 2017 with regard to his hypertension. 

Stegall Compliance

The case was last remanded in November 2016.  The Board instructed the AOJ to obtain outstanding private treatment and VA records, afford the Veteran a VA examination to determine the nature and etiology of his hypertension, and readjudicate the claim.  In June 2017, the RO noted that it was unable to obtain medical treatment records for the dates January 1972 to January 2005 to include any VA hospitalization in November 1973 for hypertension.  In March 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  In June 2017, the RO readjudicate the claim and issued a Supplemental Statement of the Claim.  Therefore, the Board finds that there has been substantial compliance with the November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board will address the merits of the claim.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

For hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

The Veteran is seeking service connection for his hypertension.  He contends that his hypertension is due to his active service or in the alternative, due to herbicide exposure.  

The Board first finds that service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  The first competent evidence suggestive of hypertension after service was in November 1973.  This was one year and 10 months after service.  Additionally, there are no medical records available for review related to the reported admission and diagnosis of hypertension to include BP readings or medications for BP.  There are no other mentions or treatments for hypertension until the Veteran's1990 private physician's report noting the Veteran was on medication for hypertension.  As there is no competent evidence that the disability manifested to a compensable degree within one year of his active service and was not continuous since service, a presumption of service connection under 38 U.S.C.A. §§ 1112, 1137 (West 2014) and 38 C.F.R. §§ 3.307, 3.309 (2016) cannot be applied.

As to whether the claimed hypertension is related to herbicide exposure, the Veteran's service records indicate that the Veteran had active service in Vietnam.  He is thus presumed to have been exposed to herbicides in accordance with 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307 (2016).  

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was due to such exposure.  The March 2017 examiner stated that it was less likely as not that the Veteran's hypertension is etiologically related to Agent Orange or herbicide exposure in service.  The examiner noted that the medical literature did not show an etiological link between herbicide/Agent Orange exposure and hypertension.  

The medical evidence does not otherwise indicate that the Veteran's hypertension is associated with his military service, to include his presumed herbicide/Agent Orange exposure.  Therefore, the claim of service connection for hypertension based on herbicide exposure must be denied.  

The Veteran has also asserted that his hypertension was diagnosed in service and may have been caused or aggravated by an alleged right leg blood clot he sustained during service.  See June 2013 Hearing Transcript.  In this regard, the Board notes that service connection was separately denied for a right leg disability as a residual of the blood clot; thus, the Board need not consider secondary service connection.  

As to direct service connection, the Board notes a November 1973, VA hospital admission diagnosis of "Hypertens etio Unkun."  See Exchange of Beneficiary Information and Request for Adminsitrative and Adjudicative Action entered in VBMS on November 1973.  

In July 1990, the Veteran saw his private physician.  The physician prescribed the Veteran medications for elevated blood pressure.  See Medical treatment Record Non-Government Facility in VBMS in February 2005.  

In April 2011, the Veteran underwent a VA examination for his hypertension.  The examiner performed an in-person examination.  The Veteran stated that he was diagnosed with hypertension in 1970.  The Veteran stated that the hypertension did not cause any overall functional impairment.  The examiner confirmed the Veteran's diagnosis of hypertension.  

In November 2013, the Board noted that in an October 2013 statement, the Veteran's wife stated that she believed that the Veteran's right leg blood clot aggravated the his hypertension.  So, the Board remanded the claims so that the Veteran could be afforded a VA examination to determine the nature and etiology of his hypertension and right leg blood clot.  

In December 2013, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran stated that his blood pressure was elevated soon after discharge from service in 1972.  The Veteran was taking multiple medications and reported that he had problems controlling the hypertension.  

The examiner noted that the Veteran reported hypertension diagnosis was made while he was in service.  After reviewing the records, the examiner noted that the Veteran's records had only a paucity of blood pressure readings.  The examiner stated that the criteria for diagnosis required serial testing which there was no evidence of serial testing while in service or within a year thereafter.  The examiner noted that the Veteran had a blood pressure reading of 136/84 on his induction exam and a reading of 136/90 on his separation exam.  While his separation blood pressure reading was mildly elevated by current standards, there were no records following discharge until 1992.  The examiner further noted that the Veteran's private records from 1992 indicated that the Veteran already had a diagnosis of hypertension, but there was no date of when the diagnosis was made.  The examiner concluded that with no interval records between 1972 and 1992, it was not possible to date the onset of his hypertension, even with the Veteran's discharge blood pressure being mildly elevated.  The examiner also commented on the claimed right leg injury and blood clot, noting that examination was normal at separation.  The examiner acknowledged a current diagnosis of bilateral knee arthritis, but found it symmetrical in both sides, and that there was no evidence of any service-connected related injury.

In October 2014, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  After reviewing the Veteran's file, the examiner noted that the STRs were silent for evidence or management of a blood clot; therefore, his current right leg condition was not related to service.  The examiner also found that the claimed hypertension was not incurred or caused by service.

In May 2015, the Veteran was afforded a VA examination to determine if the Veteran's hypertension was caused or permanently worsened by his alleged right leg disability.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  

The examiner concluded that the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of any right leg disability.  The examiner stated that the Veteran's STR's reflected one blood pressure reading of 136/90 on exit exam dated January 15, 1972.   The one reading did not reflect hypertension by the national standards which required a reading greater than 140/90 on 3 separate occasions.  The examiner also noted that separation exam was negative for any right leg pathology or diagnosis, that the examiner could not identify any current right leg pathology, and that it is less likely than not that any right leg disability is etiologically related to the claimed blood clot.

In October 2015, the RO obtained an addendum opinion.  The examiner reviewed the Veteran's claims file.  The examiner concluded that the condition claimed is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's service records did not document a chronic on-going treatment or condition for hypertension.  His service records did not document a "pre-cursor for hypertension."  The examiner further stated that precursor for hypertension was not a medically-recognized phrase.  The examiner noted that the Veteran did have an isolated minimally-elevated pressure reading, but an isolated minimally elevated reading was not evidence of hypertension or precursor to hypertension.  

In March 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that, while in service, he had an elevated blood pressure reading.  The Veteran reported that his father and brother had hypertension and heart disease.  The Veteran further stated that he was placed on medications for his blood pressure in 1990.

The examiner confirmed the Veteran's hypertension diagnosis but concluded that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's STRs were silent for diagnosis of hypertension and were remarkable for a single, isolated blood pressure reading of 136/90 which alone would not meet the diagnostic criteria for hypertension.  The examiner further noted that the criteria for diagnosis of hypertension required serial blood pressure testing which was not found in the service medical records and also not noted within a year of separation from the service.  The examiner also noted that more than a year after separation from the service there was a single page document from November 1973 Exchange of Beneficiary Information and Request for Administrative and Adjudicative action.  The note stated that the Veteran was admitted with a diagnosis of hypertension, etiology unknown.  The examiner further stated that there were no medical records available for review related to the reported admission diagnosis of hypertension to include blood pressure readings or medications for blood pressure.  

The examiner stated that there were no medical records available for review pertaining to the initial diagnosis of hypertension, so it was not possible to accurately date the onset of the Veteran's hypertension.  The examiner further noted that the available post-service records documented an already established diagnosis of hypertension requiring treatment more than 20 years after the service. 

The Board finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's active service.  As noted above, numerous VA examiners have found it less likely than not that the claimed hypertension is related.  Those examiners reviewed his documented history and considered his contentions.  Several also directly addressed the 1973 medical record, the documented blood pressure readings in service, and the post service treatment records reflecting treatment and diagnoses for hypertension. 

The Board notes the Veteran and his wife's contentions regarding the etiology of his hypertension.  To the extent that the both contend that a medical relationship exists between his current disability and service, the Board acknowledges that they are competent to testify as to their observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hypertension is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, neither the Veteran nor his wife has the medical expertise to provide an opinion regarding the hypertension etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Board acknowledges that a lay person can in some instances relate being given a diagnosis by an examiner; however, the Board ultimately finds the VA medical opinions of record more persuasive than the Veteran's recollections decades later.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.



ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


